Order filed March 31, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00244-CR
                                 ____________

                       MARQUIS DIAMOND, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1371877

                 CONTINUING ABATEMENT ORDER
      On December 1, 2014, appellant filed a motion to abate this appeal and
direct the trial court to sign and file findings of fact and conclusions of law on the
voluntariness of appellant’s statement. Article 38.22, section 6 of the Texas Code
of Criminal Procedure requires the trial court to make written fact findings and
conclusions of law as to whether a challenged statement was made voluntarily,
even if appellant did not request them or object to their absence. Tex. Code Crim.
Proc. art. 38.22 ' 6; Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004).
The statute is mandatory and the proper procedure to correct the error is to abate
the appeal and direct the trial court to make the required findings and conclusions.
See Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App.
1987). On December 4, 2014, we granted the motion and issued an order abating
the appeal and directing the trial court to make and file findings of fact and
conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings and conclusions filed with
the clerk of this Court on or before January 9, 2015.

      The supplemental record containing the trial court’s findings and
conclusions was not filed as requested. On January 27, 2015, the clerk of this court
sent a letter to the trial court requesting that the supplemental record be filed with
this court at the earliest possible date. The supplemental record has not been filed,
and no response to this court’s letter has been received. Accordingly, we issue the
following order.

      The trial court is directed to reduce to writing its findings of fact and
conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings and conclusions filed with
the clerk of this court on or before April 30, 2015.

      The appeal remains abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the supplemental clerk’s record containing the trial court’s findings and
recommendations is filed in this court. The court also will consider an appropriate
motion to reinstate the appeal filed by either party. Appellant’s brief shall be due
30 days after the appeal is reinstated.

                                    PER CURIAM
Panel consists of Chief Justice Frost and Justices Boyce and McCally.